DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions including amendments to the claims and remarks, filed on 28 MAY 2021, have been entered.  
An IDS has also been filed on 19 July 2021.  Claims 1, 2, 4 and 6-15 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  The claim ends with a semi-colon (;) and not a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (US 2017/0335224) in combination with Matsuki et al (2017/0198234).   
Abraham et al [“Abraham”] discloses mixed phosphorous esters for lubricant applications (title).  Abraham discloses phosphites which may be oligomeric or polymeric materials and their use in lubricant formulations for driveline transmissions and other applications [0001].
Abraham discloses a lubricant composition comprising an oil of lubricating viscosity and (A) a phosphite ester composition [0016].  The composition additionally comprises (B) at least one borated dispersant, and (C) a calcium-containing detergent, wherein the detergent is present in an amount to deliver at least 110 ppm to 700 ppm of calcium to the lubricant composition [0017].  The composition may additionally comprise (D) at least one phosphorus-containing compound in addition to the phosphite ester composition (A), and (E) 0.1 to 5 wt.% of a viscosity modifier (optionally linear polymeric viscosity modifier) [0017].  Additional components include an amide compound (G) represented by the structure R3 – C(=O) – NR1R2 wherein R1 and R2 are each independently hydrocarbyl groups of at least 6 carbon atoms, such as 6 to 24 carbon atoms, and R3 is a hydroxy-alkyl group of 1 to 6 carbon atoms [0019].

 Matsuki et al [“Matsuki”] disclose a lubricating oil composition suitable as an automatic transmission oil [0001].  The composition comprises a lubricating base oil, (A) a boron-containing ashless dispersant, (B) a phosphorous additive in an amount of 300 to 800 ppm by mass phosphorus, (C) an amide- and/or imide-based friction modifier in an amount of 1 to 4% by mass, and (D) an alkali- and/or alkaline earth metal-based detergent [0009]. 
Matsuki discloses that component (C) may be an amide-based friction modifier represented by formula (3) set forth in [0065] wherein R2 is a hydrocarbon or functionalized hydrocarbon group having 1 to 30 carbon atoms, preferably an alkyl or alkenyl group having 12 to 24 carbon atoms; R3 is a hydrocarbon or functionalized hydrocarbon group having 1 to 30 carbon atoms, or hydrogen, preferably a hydrocarbon having 1 to 4 carbon atoms or hydrogen, more preferably hydrogen [0066].  Thus the examiner is of the position that the amide-based friction modifier in Matsuki meets the limitations of the claimed amide compound component (A) when substituent R3 is hydrogen.  
 In the Examples, Matsuki sets forth that the amide-based friction modifier is the reaction product of glycolic acid and an amine containing octadecylamine (C18) as the main component [0124] which does not differ from the amide compound used in the Examples of applicant’s invention which is monostearyl(C18)-glycolic acid amide (specification page 27).   
KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).    

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saccomando et al (US 2017/0240836) in combination with Matsuki et al (2017/0198234). 
Saccomando et al [“Saccomando”] disclose lubricant compositions comprising an oil of lubricating viscosity and an N-hydrocarbyl-substituted amino ester which provides good iron and copper corrosion performance in driveline or gear applications (Abstract).  
Saccomando discloses that the compositions may contain other additive components such as metal-containing detergents [0052].  The metal detergent, which may be overbased or substantially neutral, is present in the composition in an amount to provide 110-700 ppm metal, such as calcium, to the composition [0074].    
Saccomando discloses that the compositions may contain other additive components such as viscosity modifiers which may include polymethacrylates, polyacrylates, polyolefins, styrene-
Saccomando discloses that the compositions may contain friction modifiers which are well known in the art including, inter alia, fatty acid amides and hydroxyalkyl amides [0059].  The amount of friction modifier present in the compositions may be 0.1 to 5 weight % [0060].  
Applicant’s invention differs by the amide compound of formula (1) wherein one of the R substituents is a hydrogen atom.  However, such amide friction modifiers are known in the art of lubricating oils suitable for use in transmissions as evidenced by Matsuki et al [“Matsuki”].
 Matsuki et al [“Matsuki”] disclose a lubricating oil composition suitable as an automatic transmission oil [0001].  The composition comprises a lubricating base oil, (A) a boron-containing ashless dispersant, (B) a phosphorous additive in an amount of 300 to 800 ppm by mass phosphorus, (C) an amide- and/or imide-based friction modifier in an amount of 1 to 4% by mass, and (D) an alkali- and/or alkaline earth metal-based detergent [0009]. 
Matsuki discloses that component (C) may be an amide-based friction modifier represented by formula (3) set forth in [0065] wherein R2 is a hydrocarbon or functionalized hydrocarbon group having 1 to 30 carbon atoms, preferably an alkyl or alkenyl group having 12 to 24 carbon atoms; R3 is a hydrocarbon or functionalized hydrocarbon group having 1 to 30 carbon atoms, or hydrogen, preferably a hydrocarbon having 1 to 4 carbon atoms or hydrogen, more preferably hydrogen [0066].  Thus the examiner is of the position that the amide-based friction modifier in Matsuki meets the limitations of the claimed amide compound component (A) when substituent R3 is hydrogen.  
 In the Examples, Matsuki sets forth that the amide-based friction modifier is the reaction product of glycolic acid and an amine containing octadecylamine (C18) as the main component 18)-glycolic acid amide (specification page 27).   
Thus having the prior art references before the inventors at the time the invention was made it would have been obvious to have added the amide-based friction modifier disclosed in Matsuki to the lubricating oil composition disclosed in Saccomando if the additional friction modifying properties were so desired.  Saccomando provides motivation for the addition of friction modifiers in [0059]-[0060].  A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82USPQ2d 1385, 1395 (2007).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schlicht et al (US 4,512,903) discloses lubricant compositions containing amides of hydroxy-substituted aliphatic acids and fatty amines.  The amide compound set forth in COL.1, L63-65, meets the limitation of the claimed amide of formula (1) when R is an alkyl group having 1-30 carbon atoms and R’ is hydrogen. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




						/ELLEN M MCAVOY/                                                                        Primary Examiner, Art Unit 1771                                                                                                                                

EMcAvoy
July 29, 2021